Taliaferro, J.
This action is predicated upon three several promissory notes, executed by the defendants in solido, in favor of the plaintiff, in his capacity of administrator. The notes are, dated 17th January, 1863, and made payable consecutively in one, two and three years after date, with eight per cent, interest, from their respective maturities, tho amount of each note being §2,336 66.
The defence is, a failure of consideration, the notes having been given for the price of slaves, which it is alleged have been emancipated by tho Government, and which, as property, have proved a total loss to the purchaser.
*380•The cáse was tried in the Court below by a jury, which found in favor of the defendant.
■Judgment was rendered accordingly, and the plain tiff prosecutes this appeal. ...
'It is argued, in behalf of the plaintiff, that ever since there have been slaves in Louisiana, it has been known that it was within the range of probabilities that the slaves therein might some day be freed, and that this eventuality was never warranted against by any vendor, and that the happening of such an event was at the risk of the buyer.
On the part of the defence, the question is raised to what extent did the proclamations of President Lincoln go in effecting emancipation, or at least in depriving the defendant of the use and possession of the property for which he had given the note sued on ? It is also noted, on the part of the defendant, that the proclamations adverted to were issued prior to the sale of the slaves in this case.
¥e do not consider it necessary to go into the consideration of these points. By the act of the sovereign power of the nation slavery was abolished; and that act, we have held, annuls contracts made in relation to the traffic in slaves, leaving the Courts without power to enforce contracts of that kind. See the recent decision in the case of Wainwright, Administrator, v. Bridges.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both Courts.
Justices Labauve and Ilsley dissenting.
For the reasons assigned in our dissenting opinion, in the case of Wainwright v. Bridges, lately decided, we dissent in this case.
John. H Ilsley, Associate Justice.
Zenon Labauve, Associate Justice.